Citation Nr: 1640426	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  09-34 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to herbicide exposure and/or service-connected disability.

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to herbicide exposure and/or service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion 


ATTORNEY FOR THE BOARD

T. Wishard, Counsel

INTRODUCTION

The Veteran had active military service from November 1967 to August 1969.  

These matters come before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Columbia, South Carolina and an April 2009 rating decision of the VARO in Louisville, Kentucky.  

These matters were previously before the Board in May 2014 and were remanded for further development.  They have now returned to the Board for further appellate consideration.  The Board finds that there has been substantial compliance with its remand.

The matters of entitlement to service connection for bilateral hearing loss disability and tinnitus have been certified to the Board; however they are not ready for adjudication because the Veteran has requested a Board hearing in those matters.  Thus, they are not further discussed in this decision. 


FINDINGS OF FACT

1.  The Veteran's reported symptoms of peripheral neuropathy of the upper extremities did not manifest until more than three decades after separation from service.

2.  The Veteran is in receipt of service connection for diabetes mellitus.

3.  The most probative evidence of record is against a finding that the Veteran's peripheral neuropathy of the upper extremities is causally related to, or aggravated by, service or a service-connected disability.

CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral neuropathy of the right upper extremity, to include as secondary to herbicide exposure and/or service-connected disability, have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for service connection for peripheral neuropathy of the left upper extremity, to include as secondary to herbicide exposure and/or service-connected disability, have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board acknowledges that the 2014 and 2015 VA examiners did not render an adequate opinion as to whether the Veteran's peripheral neuropathy was as likely as not related to herbicide exposure or another incident in service; however, the Board finds, that upon review of the record, such an opinion is not warranted prior to the Board adequately adjudicating the Veteran's claims.  There is no competent credible evidence of record which indicates that this Veteran's peripheral neuropathy is due to herbicide exposure, that herbicide exposure can lead to peripheral neuropathy which does not manifest until several decades after exposure, or that the Veteran has early onset peripheral neuropathy.  To the contrary, the record reflects that the Veteran's private doctor has stated that the Veteran's peripheral neuropathy is either idiopathic (February 2009) or due to diabetes (March 2011 and December 2012) and the Veteran has stated that his symptoms began decades after separation from service.  Thus, further clinical opinions are not warranted.

Legal Criteria

Service Connection in General 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).   

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Herbicide Exposure

A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  In this case, the Veteran served in the Republic of Vietnam during the regulatory period.  

The diseases associated with herbicide exposure must become manifest to a degree of 10 percent or more at any time after service, except that early onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran seeks service connection for bilateral upper extremity peripheral neuropathy as due to military service, to include herbicide exposure, or in the alternative, as secondary to his service-connected diabetes mellitus. 

The Veteran's service treatment records (STRs) are negative for peripheral neuropathy, paresthesia, or other symptoms of peripheral neuropathy of the extremities.  His neurological system was examined and was without abnormalities upon separation from service in 1969.   The Veteran also denied neuritis on his August 1969 report of medical history.  

In addition, the evidence reflects that the Veteran did not have a problem with his upper extremities until approximately with 2004.  This was approximately 35 years after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Veteran's military personnel records reflect that he served in Vietnam in 1968 and 1969.

Initially, the Board finds that service connection on a presumptive basis is not warranted.  The evidence, as noted above and below, does not support a finding of an organic disease of the nervous system manifesting to a compensable degree within one year after separation from service, or that the Veteran had early-onset peripheral neuropathy (i.e. manifesting to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.)  Thus, he is not entitled to presumptive service connection under 38 C.F.R. §§  3.309(a) or (e).

Second, the Board has considered whether service connection is warranted on a direct, non presumptive basis, but finds that it is not.  The competent clinical evidence of record is against a finding that the Veteran's peripheral neuropathy is causally related to service, to include herbicide exposure.  There is no competent credible evidence which reflects that the Veteran's peripheral neuropathy is due to service, and the Veteran's private clinician has mostly recently rendered an opinion that it is not due directly to herbicides (i.e. he stated that it is clearly due to diabetes; thus, he has indicated it is not due to herbicides).  There is no incident in service which has been shown to have as likely as not caused the Veteran's peripheral neuropathy.

Although the Veteran has asserted that his peripheral neuropathy is due to herbicide exposure, he has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disabilities.  Lay persons are competent to provide opinions on some medical issues; however, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issues in this case in light of the education and training necessary to make a finding with regard to the complexities of herbicides and associated diseases. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

Finally, the Board has considered whether service connection is warranted on a secondary basis, but finds that it is not.  Service connection is in effect for diabetes mellitus, type II.  The Veteran has contended that his disability is due to diabetes.

The Veteran alleges that his peripheral neuropathy's onset was in approximately 2004.  His diabetes was diagnosed three years later, in 2007.  A summary of the evidence of record is discussed below. 

An October 1999 Western Baptist Hospital record reflects that the Veteran had low back pain and neck pain with left side radicular symptoms.  A myelogram CT scan reflects most likely small disk protrusions at C3-4, C4-5, and C5-6.  

A February 2006 VA record reflects that the Veteran reported neuropathy to his fingers at night.  It was noted "osteoarthritis: lower back, neck with numbness to hands at times and burning to shins."

A March 2007 VA clinical note reflects a Glucose level of 111, and a nurse's note that the Veteran should be informed of a new diagnosis of diabetes.  

October 2007 Paducah Gastroenterology Associates records reflect that the Veteran had a burning in his extremities.  It was also noted that he had a past medical history of neuropathy.

A January 2009 VA examination report reflects that the Veteran reported that his symptoms began approximately three or four years earlier (approximately 2004) and that they had increased in severity in the last year.  The examiner stated, in pertinent part, as follows:

Source of neuropathy is not determined.  Neuropathy is extensive.  I am unable to determine this is related to diabetes without resorting to speculation.

A January 2009 VA clinical record from the next day reflects the clinician's statement with regard to the Veteran's diabetes as follows:  "I do not believe that patient needs any oral hypoglycemic medications.  His AIC is 6.3.  He just wants to watch his diet, cut on sweets and carbs, exercise daily."

In February 2009 correspondence, the Veteran's private clinician, Dr. K. Turnbo, stated that he has been treating the Veteran for "a number of years" and the Veteran "has developed Progressive Idiopathic Neuropathy. . ..  Since 2004, he has had worsening symptoms of Neuropathy evidence by increasing pain . . ."

A March 2009 VA examination report reflects that the Veteran reported that he has been seen for neuropathy for the past five years (or since at least 2004) and that his diabetes was diagnosed in 2007.  (In a statement received in July 2009, the Veteran also asserted that his peripheral neuropathy began approximately five years earlier.) 

The March 2009 VA examination report reflects the following:

The Veteran's peripheral neuropathy of the upper and lower extremities has been present for at least 5 years.  His diabetes was diagnosed in 2007, and he has just recently started on oral medication.  As stated in the EMG report, a person can have peripheral neuropathy without actual nerve damage.  However, the condition existed several years prior to the diagnosis of diabetes.  Therefore, it is the opinion of this examiner that the peripheral neuropathy of the bilateral upper and lower extremities, it less likely as not caused by the service connected diabetes.  There is no indication that the condition has been aggravated beyond normal progression by the diabetes at this point. 

In March 2011 correspondence, Dr. K. Turnbo stated, in pertinent part, as follows:

Diabetes is the clear cause of his neuropathy.  Most patients have diabetes for over ten years prior to diagnosis.  Therefore, even though there is documentation of neuropathy prior to documentation of diabetes diagnosis, it does not mean that diabetes isn't the cause of his neuropathy.  To the contrary, it is the only logical etiology.

In December 2012, Dr. K. Turnbo provided another similar opinion.  

A July 2014 VA examination report reflects that the Veteran reported numbness and burning of upper and lower extremities started around time of diagnosis of diabetes mellitus in 2007.  It was noted that medical records "reveal Veteran's HGA1C's have been 6.1 from 2007-2011 and 6.2 on Nov 8, 2012.  Medical science supports that elevated blood sugar can cause irritation to the nerves and possible nerve damage."  The examiner provided an opinion on the lower extremities only. 

A March 2015 VA examination report, prepared by the same examiner, reflects, in pertinent part, 

As stated in previous exam elevated blood sugar can irritate the nerve endings without showing damage on EMG which is evidenced on study in 2009.  The degree to which the Veteran has symptoms of neuropathy far exceed the expectation based on history of controlled HGAIC's on Metformin (Nov 8, 2012 6.2) and absence of idiopathic or radicular symptoms on EMG in 2009.  . . . It is less likely as not that the Veteran's upper extremity peripheral neuropathy is proximately due to or aggravated by the Veteran's service connected diabetes mellitus. Rationale:  The Veteran does not have an EMG study to diagnose Veteran with an upper extremity diabetic peripheral neuropathy.  As well, the Veteran's history and exam findings are consistent with carpal tunnel syndrome as evidenced by Intake VA clinic note on Feb 15, 2006 with complaints of hands and fingers going numb at night and reports today of burning in his hands at night will wake him up and is relieved with ringing hands out.  Exam findings on Nov, 2014 and today by this examiner reveal forearm numbness and pain that follows a dermatomal pattern which is consistent with a focal deficit.  Diabetic peripheral neuropathy starts in a stocking glove distribution and is related to uncontrolled diabetes.  The Veteran's [blood sugar] has been well controlled on Metformin according to documentation available per record review 
remand.

The Board acknowledges the VA clinical records which note diabetic neuropathy; however they fail to contain sufficient rationale as to why it was diabetic neuropathy as opposed to another type of neuropathy.  The probative value of medical opinions is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator. Guarneri v. Brown, 4 Vet. App. 467, 470-71 (1993).  There is no requirement that additional evidentiary weight be given to the opinion of a medical provider who treats a veteran; courts have repeatedly declined to adopt the "treating physician rule." See White v. Principe, 243 F.3d 1378, 1381 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993). 
 
The Board finds that the most probative opinions are those in 2009 and 2015 by VA examiners noted above.  Notably, the 2015 opinion discusses the Veteran's blood sugar levels and dermatomal pattern which is consistent with a focal deficit (i.e. carpal tunnel syndrome).  While private clinician Dr. K. Turnbo stated that the Veteran's diabetes is the clear cause of his neuropathy, he failed to adequately discuss the Veteran's blood sugar levels and dermatomal pattern, and merely made a statement that "most" patients have diabetes for ten years prior to diagnosis.  Moreover, although Dr. K. Turnbo stated in 2011 and 2012 that the only logical etiology of the Veteran's peripheral neuropathy was diabetes, he stated in 2009 that the Veteran's peripheral neuropathy was idiopathic (i.e. of unknown etiology) even though he was aware of the Veteran's diabetes at that time  (See January 2009 correspondence.)  

The Veteran states that he was borderline diabetic for five years before he was prescribed medication and that he tried to control his diabetes with diet and exercise for several years but that it did not keep his sugar levels "in check."  The Veteran has not been shown to have the experience, education, and training to make a competent opinion that he had borderline diabetes which caused peripheral neuropathy.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, 429 F.3d at 1377.  Moreover, the Board notes that the Veteran was not put on medication when he was originally diagnosed with diabetes; the clinical records reflect he was treated with diet and exercise.  All pertinent evidence was considered by the VA examiners, who reviewed the records.

In essence, the Veteran's complaints of upper extremities symptoms beginning in 2004, the lack of clinical findings of diabetes by his private clinician at that time or in the next three years, the initial diagnosis of diabetes in 2007, and the lack of a need for medication to treat diabetes until 2009 all support a finding that the Veteran's peripheral neuropathy was not caused by or aggravated by elevated blood sugars.

The Board has considered all of the pertinent evidence of record to include the Veteran's STRs, his post service clinical records, the clinical opinions, and the Veteran's lay statements.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Based on the record as a whole, the Board finds that service connection is not warranted on a direct (presumption and/or non presumptive) basis or on a secondary basis.  The most probative opinions reflect that the Veteran's neuropathy disability is not caused by, or chronically aggravated by, a service-connected disability.  Moreover, it is not caused by, or aggravated by service, to include presumptive exposure to service.  

In sum, service connection on a presumptive basis is not warranted because the Veteran did not have symptoms which manifested to a compensable degree within one year of service or to a compensable degree within one year after last presumed exposure to herbicide.  There is no competent evidence of record that herbicide exposure would cause peripheral neuropathy more than three decades later.  

Moreover, service connection on a direct incurrence basis is not warranted because the most competent clinical evidence is against a finding that the Veteran's peripheral neuropathy is caused by, or chronically aggravated by service, to include herbicide exposure, and service connection on a secondary basis is not warranted because the probative clinical evidence is against a finding that peripheral neuropathy is caused or aggravated by a service-connected disability.  

As the preponderance of the evidence is against the claims of entitlement to service connection for peripheral neuropathy of the right and left upper extremities, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

ORDER

Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to herbicide exposure and/or service-connected disability is denied.

Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to herbicide exposure and/or service-connected disability is denied.




____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


